UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1805


NDE MELVIS NGWENYI,

                    Petitioner,

             v.

WILLIAM P. BARR, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: April 15, 2020                                         Decided: April 20, 2020


Before GREGORY, Chief Judge, and AGEE and WYNN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Ronald D. Richey, LAW OFFICE OF RONALD D. RICHEY, Rockville, Maryland, for
Petitioner. Joseph H. Hunt, Assistant Attorney General, Paul Fiorino, Senior Litigation
Counsel, Erik R. Quick, Office of Immigration Litigation, Civil Division, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Nde Melvis Ngwenyi, a native and citizen of Cameroon, petitions for review of an

order of the Board of Immigration Appeals (Board) dismissing her appeal from the

immigration judge’s denial of her applications for asylum, withholding of removal, and

protection under the Convention Against Torture. We have thoroughly reviewed the

record, including the transcript of Ngwenyi’s merits hearing and all supporting evidence.

We conclude that the record evidence does not compel a ruling contrary to any of the

administrative factual findings, see 8 U.S.C. § 1252(b)(4)(B) (2018)—including the

adverse credibility finding—and that substantial evidence supports the denial of relief in

this case, see INS v. Elias-Zacarias, 502 U.S. 478, 481 (1992). Accordingly, we deny the

petition for review for the reasons stated by the Board. In re Ngwenyi (B.I.A. July 5, 2019).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                       PETITION DENIED




                                             2